DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Abstract
The abstract of the disclosure is objected to because it does not specifically reflect the claimed invention as recited in the instant claims of the present application.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over De Kruif et al (US 2006/0146310 A1).
With respect to claims 1, 6-20, De Kruif (figure 1) discloses a photolithography apparatus and a corresponding method comprising: a radiation source (SO); a mask (MA) configured to modify radiation from the radiation source so that the radiation exposes a photoresist layer disposed on a semiconductor substrate (W) in a patternwise manner; a wafer stage (WT) configured to support the semiconductor substrate and a controller (CON) configured to control the focus position of the semiconductor substrate in X, Y, Z directions and the intensity distribution.  (See paragraph [0078]; claim 1).  

As to claim 3, wherein the wafer stage (WT) is further configured to move closer to and further away from the mask in the Z direction. 
As to claim 4, wherein the wafer stage is further configured to move laterally (X or Y direction) with respect to the mask.
As to claim 5, wherein the controller (CON) is further configured to control the movement of the wafer stage (see paragraph [0065]).
Thus, De Krujf discloses substantially all of the limitations of the instant claims. De Kruif does not expressly disclose controlling an exposure of a first portion of the photoresist layer to a first exposure dose of radiation at a first focus position using a first portion of the mask and controlling “an exposure of the first portion of the photoresist layer to a second exposure dose of radiation using a second portion of the mask at a second focus position and an exposure of a second portion of the photoresist layer to the second exposure dose at the second focus position using the first portion of the mask”.  However, De Kruif suggests that the controller (CON) controls the focus positions of the semiconductor substrate in X, Y, Z directions and the intensity distribution based on data relating to exposure at a first local position and exposure at a second focal position and representing a corresponding first printed sized and second printed sized of the feature (see claim 1).   In view of such teachings, it would have been obvious to a skilled artisan before the effective filling date of the claimed invention to modify the teachings of De Kruif to obtain the claimed invention.  It would have been obvious to a skilled artisan to employ the controller of De Kruif to determine a target total exposure dose/intensity and determine the target focus position or the distance between the mask and the substrate to exposure any desired 
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Azuma et al (US 2011/0059402 A1) and Yoshii et al (U.S.Pat. 5,777,744); Park (US 2008/0138719 A1) disclose exposure devices and methods and have been cited for technical background.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124.  The examiner can normally be reached on Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn

8/12/21


	

/HUNG NGUYEN/Primary Examiner, Art Unit 2882